DETAILED ACTION

Amendment of the claims filed December 28, 2020 had been acknowledged; claims 1-12 are canceled and claims 13-23 had been added.  

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   Claim 23 covers statutory and non-statutory embodiments; under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled on the art, the claim embraces subject matter that is not eligible for patent protection and therefore in directed to non-statutory mater. For instance, a machine-readable memory medium encoded with a program can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  The broadest reasonable interpretation of the machine-readable memory medium on which is stored a computer program in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 16-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rocher et al. (Pub No.: US 2018/0030910) in view of Emmerich et al. (Pub. No.: US 2010/0302029 A1).

Regarding claims 13, 18-19, 22, and 23, Rocher et al. disclose an apparatus and method for detecting an inclination of a motorcycle wheel comprising:
a sensor unit configured to detect acceleration-relevant data of the motorcycle (e.g., accelerometers configured to measure acceleration of a motorcycle wheel 5 along a first axis X and a second axis Z – see abstract, par. 16, par. 52-53 and 55); and
an analysis and control unit (e.g., computing unit / electronic module – see par. 60, 79-80), 
the sensor unit configured to output the acceleration-relevant data to the analysis and control unit (e.g., transmitting the information acquired by the accelerometers to computing unit / electronic module – see par. 79-80, 60), 
the analysis and control unit configured to analyze the acceleration-relevant data, and ascertain and evaluate a current riding state of the motorcycle (e.g., computing unit / electronic module configured to detect (i) an inclination of the motorcycle wheel 5 relative to the ground and (ii) transition between a movement phase and a stop phase based on acceleration measurement – see par. 60-65, 74, 79), 
wherein the analysis and control unit is configured to: 
based on the acceleration-relevant data (e.g., measured accelerations) and/or on variables ascertained from the acceleration-relevant data, estimate a vehicle motion and a current vehicle position in three-dimensional space (e.g., detect (i) transition between a movement phase and a stop phase and (ii) inclination of the motorcycle wheel 5 relative to the ground   based on acceleration measurement. Figure 2 depicts the motorcycle position in three-dimensional space – see par. 60-65, 73-74, 79), 
analyze the current estimated vehicle position in space and evaluating the current estimated vehicle position as a normal riding state or a critical riding state (e.g., determine whether the motorcycle is in a normal position or if it is in a lying position – see par. 51, 57, 59, 66, 75 ), 
wherein a detection direction of a sensor unit (e.g., wherein the first axis X of a first accelerometer and second axis Z of a second accelerometer can be chosen in random manner as long as they remain in the direction of the plane of the wheel and perpendicular to one another; which covers the first axis X of the first accelerometer be in a horizontal planes – see par. 82, 54, 52 and Figures 1 and 2) of the motorcycle is predefined in such a way that in 
an upright normal resting position of the motorcycle the detection direction lies in a horizontal plane (e.g., when the modules of the gravity G vector ([G                        
                            
                                
                                    x
                                    ]
                                
                                
                                    2
                                
                            
                            +
                             
                            [
                            G
                            
                                
                                    z
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ) is equal to 1g (e.g., see equation 11, 9 and 7), it is determined that the motorcycle wheel is upright in a normal position; wherein the first axis X configured to be on a horizontal planes – see par. 56-57, 55, 82 ) , and 
the detected acceleration-relevant data encompasses a first acceleration component in a longitudinal vehicle direction (e.g., the first accelerometer (axis X) configured to detect acceleration in the horizontal / longitudinal plane) and a second acceleration component in a transverse vehicle direction (e.g., the second accelerometer (axis Z) configured to detect acceleration in the transverse plane) (see par. 56-57, 55, 82), 
based on a riding state of the motorcycle being evaluated as a critical riding state (e.g., motorcycle wheel is in a lying position), plausibilize the riding state with the estimated vehicle motion to recognize a critical resting position after an accident (e.g., when the module of the gravity vector ( [Gx] and [Gz] ) is equal to 0g; it is determined that the motorcycle is in lying position or abnormal position, for instance, as a result of an accident – see par. 59, 51, 77, 8, 13; Figure 2 ), and 

However, Rocher et al. fail to specifically disclose generate an emergency call based on a critical resting position after an accident is recognized (e.g., claims 13, 18 and 23 last limitation), an emergency call apparatus configured to transmit the emergency call generated by the analysis and control unit (e.g., claim 22 last limitation) and wherein the analysis and control unit generates the emergency call and transmits the emergency call via a communication unit (e.g., claim 19 limitation).
However, in the same field of endeavor, Emmerich et al. teach a mechanism / process for generating and transmitting an emergency call to a receiver when a motorcycle is involved in an accident and the motorcycle is lying flat on the ground and enabling emergency services to obtain more accurate information about the accident event from motorcycle sensor data and provide a faster and more effective rescue operation – see par. 10, 11, 12, 16-17, 39, 69 and Figures 1-2.
Given the teaching of Emmerich et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Rocher et al. invention to incorporate, within the computing unit / electronic module of the apparatus and method for detecting an inclination of a motorcycle wheel, a mechanism / process for transmitting an emergency call to a receiver when a motorcycle is involved in an accident as taught by Emmerich et al., because the modification would enhance an apparatus and method for detecting an inclination of a motorcycle based on acceleration sensors, managing the engine of the motorcycle when it is in an abnormal operation mode, and transmitting an emergency call to a receiver when a motorcycle is involved in an accident enabling emergency services to obtain more accurate information about the accident event from motorcycle sensor data to provide a faster and more effective rescue operation.  
 Furthermore, as Rocher et al. disclose a computing unit / electronic module configured to detect (i) an inclination of the motorcycle wheel 5 relative to the ground and (ii) transition between a movement phase and a stop  and determine whether the motorcycle is in a normal position or if it is in a lying position based on acceleration measurement (see par. 51, 57, 59, 60-66, 74-75, 79), one of ordinary skill in the art would reasonably conclude that the computing unit requires a memory / storage unit to store program (e.g., claim 23 limitation) for at least processing measured acceleration and determine whether the motorcycle is in a normal position or in a lying position.

	Regarding claim 14, Rocher et al. disclose an apparatus and method for detecting an inclination of a motorcycle wheel comprising wherein the current estimated vehicle position (detect (i) transition between a movement phase and a stop phase and (ii) inclination of the motorcycle wheel 5 relative to the ground  based on acceleration measurement) in space is evaluated as a normal riding state when the vehicle position lies within a defined region (e.g., determining that the motorcycle wheel is upright in a normal position – for instance, Figure 1 depicts the motorcycle in an normal position; wherein the axis Z of the second accelerometer is not parallel with ground horizontal plane; the wheel is vertical – see par. 50, 56-57, 55, 82, 22 and Figures 1-2 ), and is evaluated as a critical riding state when the vehicle position lies outside the defined region (e.g., determining that the motorcycle is in a lying position, for instance, Figure 2 depicts a motorcycle in a lying position; wherein the axis Z of the second accelerometer is parallel with ground horizontal plane – see par. 50, 56-57, 55, 59, 66, 22 and Figures 1-2 see par. 22, 50).

Regarding claim 15, Rocher et al. disclose an apparatus and method for detecting an inclination of a motorcycle wheel wherein the critical resting position after an accident is inferred when no change in the vehicle motion is detected in the context of a time- related threshold value consideration over a defined time period (e.g., determining that the motorcycle wheel is in lying position or abnormal position - Figure 2 depicts the motorcycle on a lying position and stationary, for instance, for a predetermined period of time as a result of an accident  – see par. 59, 51, 77, 8, 13; Figure 2). 

Regarding claim 16, Rocher et al. disclose an apparatus and method for detecting an inclination of a motorcycle wheel wherein an existence of a collision is assessed based on the acceleration-relevant data and/or on the variables ascertained from the acceleration-relevant data (e.g., when the module of the gravity vector ([Gx] and [Gz]) is equal to 0g, it is determined that the motorcycle wheel is in lying position or abnormal position - for instance, as a result of an accident. Figure 2 depicts a motorcycle in a lying position; wherein the axis Z of the second accelerometer is parallel with ground horizontal plane – see par. 50-51, 56-57, 55, 59, 66, 22, 77, 8, 13 and Figures 1-2).

Regarding claim 17, Rocher et al. fails to specifically disclose wherein the existence of a collision is inferred, and the emergency call is generated, when the acceleration-relevant data and/or variables ascertained from the acceleration-relevant data exceed a predefined threshold value in the context of a time-related threshold value consideration over a defined time period.
However, in the same field of endeavor, Emmerich et al. teach a mechanism / process to generate and transmit an emergency call to a receiver when a motorcycle is involved in an accident based on an extremely strong negative acceleration and the speed of the motorcycle dropped to zero within a predetermined time and enable emergency services to obtain more accurate information about the accident event from motorcycle sensor data and provide a faster and more effective rescue operation – see par. 10, 11, 12, 16-17, 39, 69 and Figures 1-2.
Given the teaching of Emmerich et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Rocher et al. invention to incorporate, within the computing unit / electronic module of the apparatus and method for detecting an inclination of a motorcycle wheel, a mechanism / process for transmitting an emergency call to a receiver when a motorcycle is involved in an accident based on an extremely strong negative acceleration and the speed of the motorcycle dropped to zero within a predetermined time as taught by Emmerich et al., because the modification would enhance an apparatus and method for detecting an inclination of a motorcycle based on acceleration sensors, managing the engine of the motorcycle when it is in an abnormal operation mode, and transmitting an emergency call to a receiver when a motorcycle is involved in an accident enabling emergency services to obtain more accurate information about the accident event from motorcycle sensor data to provide a faster and more effective rescue operation.  
Regarding claim 20, Rocher et al. disclose an apparatus and method for detecting an inclination of a motorcycle wheel therein the analysis and control unit includes a state estimator configured to estimate the vehicle position in three-dimensional space (e.g., Figure 2 depicts the motorcycle position in three-dimensional space) and/or estimate the vehicle motion (e.g., detect (i) an inclination of the motorcycle wheel 5 relative to the ground and (ii) transition between a movement phase and a stop phase based on acceleration measurement) and/or existence of a collision (see par. 60-65, 74, 79 and Figures 1-2).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rocher et al. (Pub No.: US 2018/0030910) in view of Emmerich et al. (Pub. No.: US 2010/0302029 A1) as applied to claims above, and further in view of Hasegawa et al.  (EP 1 184 233 A1).
Regarding claim 21, Rocher et al.’s invention, as modified by Emmerich et al., fails to specifically disclose wherein the analysis and control unit filters the acceleration-relevant data through at least one filter unit, and ascertains the further variables.
However, in the same field of endeavor, Hasegawa et al. teach the implementation of a filter 4 configured to remove noise from detected signal of an acceleration sensor 3 of a motorcycle due to road surface irregularity and vibration and inputted to a control circuit 2; wherein the acceleration sensor is configured to detect fall and/or collision of the motorcycle – see par. 23, 27 and 42, abstract.
Given the teaching of Hasegawa et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Rocher et al.’s invention to incorporate, within the computing unit / electronic module of the apparatus and method for detecting an inclination of a motorcycle wheel, a filter to remove noise from acceleration sensor signal of a motorcycle as taught by Hasegawa et al., because the modification would enhance an apparatus and method for detecting an inclination of a motorcycle based on acceleration sensors, removing noise from detected signal of an acceleration sensor due to road surface irregularity and vibration to prevent false detection and transmitting an emergency call to a receiver when a motorcycle is involved in an accident enabling emergency services to obtain more accurate information about the accident event from motorcycle sensor data to provide a faster and more effective rescue operation.  
 
Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jorge O Peche/Examiner, Art Unit 3664